      Case: 1:19-cv-04011 Document #: 35 Filed: 09/29/20 Page 1 of 5 PageID #:477




                     UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF ILLINOIS
                           EASTERN DIVISION

    LARRY BARLOW (A81024),

               Petitioner,

                      v.                              Case No. 19-cv-04011

    STEPHANIE DORETHY, WARDEN,                        Judge Martha M. Pacold
    and KWAME RAOUL, ATTORNEY
    GENERAL OF THE STATE OF
    ILLINOIS,

               Respondents.



                     MEMORANDUM OPINION AND ORDER

       Petitioner Larry Barlow, in custody at Hill Correctional Center, filed a pro se
petition for habeas corpus under 28 U.S.C. § 2254. [2]. The Warden moved to
dismiss the petition as untimely. [19]. For the following reasons, the motion to
dismiss the petition as untimely is granted, the petition is dismissed, and the court
declines to issue a certificate of appealability.

                                      Background

        In 2011, Barlow was convicted of first-degree murder after a jury trial
in the Circuit Court of Cook County and sentenced to 80 years in prison—55 years
for first-degree murder and a consecutive firearm enhancement of 25 years.
[23-1] ¶¶ 1, 9–15. 1 On direct appeal, on October 25, 2013, the Illinois Appellate
Court granted appellate counsel’s (the State Appellate Defender’s) motion to
withdraw pursuant to Anders v. California, 386 U.S. 738 (1987), and affirmed
Barlow’s conviction and sentence, except for correcting the mittimus to properly
reflect the 25-year consecutive firearm enhancement. [23-1] ¶¶ 2, 13–15. Barlow
filed a petition for leave to appeal (PLA) to the Illinois Supreme Court. [23-2].
The Illinois Supreme Court denied the PLA on January 29, 2014. [23-2] at 10.




1Bracketed numbers refer to entries on the district court docket and are followed by the
page and / or paragraph number. Page number citations refer to the ECF page number.
         Case: 1:19-cv-04011 Document #: 35 Filed: 09/29/20 Page 2 of 5 PageID #:478




       On September 24, 2014, Barlow filed a petition for post-conviction relief
under 725 ILCS 5/122-1 et seq. [23-3]; see also id. at 9, 37. 2 The trial court
dismissed the petition. [23-4] ¶¶ 1, 26. The Illinois Appellate Court affirmed.
[23-4] ¶¶ 1, 44–45. Barlow filed a PLA to the Illinois Supreme Court. [23-5].
The Illinois Supreme Court denied the post-conviction PLA on March 21, 2018.
[23-5] at 36.

        Barlow filed a federal habeas petition. [2]. The petition was postmarked
June 10, 2019. [2-1] at 10. The petition appears to include at least the following
claims: (1) ineffective assistance of trial counsel; (2) the State’s withholding
of favorable evidence; (3) denial of a fair trial due to the trial court’s admission
of testimony by Detective Hughes and a videotaped statement by Barlow;
(4) the State’s improper statements at closing argument; (5) denial of due process
as a result of the jury’s general verdicts; and (6) ineffective assistance of appellate
counsel. [2] at 11. The petition asserts violations of the Fourth, Fifth, Sixth,
and Fourteenth Amendments to the federal Constitution and provisions of
the Illinois Constitution. Id.

      The Warden moved to dismiss the petition as untimely. [19]. Barlow filed
a response. [26].

                                         Discussion

    I.     Timeliness

       The Anti-Terrorism and Effective Death Penalty Act of 1996 (AEDPA)
provides, “A 1-year period of limitation shall apply to an application for a writ
of habeas corpus by a person in custody pursuant to the judgment of a State court.
The limitation period shall run from the latest of--” certain dates set forth in the
statute, including as relevant here, “the date on which the judgment became final
by the conclusion of direct review or the expiration of the time for seeking such
review.” 28 U.S.C. § 2244(d)(1)(A). 3 The statute also provides that “[t]he time
during which a properly filed application for State post-conviction or other collateral
review with respect to the pertinent judgment or claim is pending shall not be
counted toward any period of limitation under this subsection.” § 2244(d)(2);
see also Wilson v. Battles, 302 F.3d 745, 747 (7th Cir. 2002). State law governs
whether an application is pending for federal habeas purposes. Wilson, 302 F.3d
at 747.


2The circuit court clerk filed Barlow’s postconviction petition on October 9, 2014.
But as the Warden notes, the mailbox rule applies to postconviction petitions in Illinois.
See Gruszeczka v. Ill. Workers’ Comp. Com’n, 992 N.E.2d 1234, 1241 n.3 (Ill. 2013).
3There is no indication that the other dates set forth in the statute, § 2244(d)(1)(B), (C),
or (D), apply here.


                                               2
      Case: 1:19-cv-04011 Document #: 35 Filed: 09/29/20 Page 3 of 5 PageID #:479




       Barlow’s conviction became final on April 29, 2014—90 days after the Illinois
Supreme Court denied the PLA on direct appeal (on January 29, 2014, [23-2] at 10).
Anderson v. Litscher, 281 F.3d 672, 675 (7th Cir. 2002) (“the ninety day period
during which a petition for certiorari may be filed by a state prisoner falls within
the meaning of section 2244(d)(1)(A) for purposes of calculating when the statute
of limitations begins to run”); see also Gonzalez v. Thaler, 565 U.S. 134, 150 (2012).
The limitations period then ran for 148 days until September 24, 2014, when
Barlow filed the petition for post-conviction relief. [23-3] at 9, 37.

       The post-conviction petition in state court tolled the statute of limitations
until March 21, 2018, when the Illinois Supreme Court denied the post-conviction
PLA. [23-5] at 36. See Lawrence v. Florida, 549 U.S. 327, 332 (2007) (“State review
ends when the state courts have finally resolved an application for state
postconviction relief.”); Wilson, 302 F.3d at 747–48. The limitations period began
running again on March 22, 2018. The final day of the limitations period was
October 24, 2018.

        The habeas petition was filed after the limitations period concluded. “[T]he
Houston [v. Lack, 487 U.S. 266 (1988)] mailbox rule . . . extend[s] to prisoners filing
pro se habeas petitions, and, for statute of limitations purposes, a petition is deemed
filed when given to the proper prison authorities and not when received by the
district court clerk.” Jones v. Bertrand, 171 F.3d 499, 502 (7th Cir. 1999).
The signature pages of the petition and the proof of service are not dated, [2-1] at
10, 12, 13, but the petition was postmarked June 10, 2019, [2-1] at 1. The petition
may have been given to the proper prison officials before the day it was postmarked.
An accompanying in forma pauperis application includes a certificate dated May 8,
2019 by a Hill Correctional Center official. [4] at 4–5. The date of the certificate on
the IFP application was not completed by Barlow and is not the date of the IFP
application, which is not dated. [4] at 4–5. In any event, the date of the IFP
application would not control the filing date of the petition. Jones, 171 F.3d at 503
(“So long as an inmate gets the habeas petition to the prison officials within the
prescribed time limit, his petition will be deemed timely for statute of limitations
purposes regardless of whether it is accompanied by the five dollar filing fee or IFP
application.”). But to the extent that the date of the certificate on the IFP
application may provide any indication of when the petition was given to prison
officials, even if the petition was given to prison officials on May 8, 2019 and thus
filed on that day, that would not change the result, because the last day of the
limitations period was October 24, 2018. Absent equitable tolling, the petition is
untimely.

II.     Equitable Tolling

      Barlow argues that the late filing was not the result of negligence. [26] at 4–
5. The court construes this argument as an argument for equitable tolling.



                                          3
    Case: 1:19-cv-04011 Document #: 35 Filed: 09/29/20 Page 4 of 5 PageID #:480




To qualify for equitable tolling, a petitioner must show “‘(1) that he has been
pursuing his rights diligently, and (2) that some extraordinary circumstance stood
in his way’ and prevented timely filing.” Holland v. Florida, 560 U.S. 631, 649
(2010) (quoting Pace v. DiGuglielmo, 544 U.S. 408, 418 (2005)).

      The court begins with the extraordinary circumstances prong. See Socha
v. Boughton, 763 F.3d 674, 684 (7th Cir. 2014) (“We take up the question of
extraordinary circumstances first, because Socha’s [petitioner’s] diligence is best
evaluated in light of that broader picture.”).

       “‘Equitable tolling is granted sparingly’ only when ‘extraordinary
circumstances far beyond the litigant’s control . . . prevented timely filing.’”
Wilson, 302 F.3d at 749 (alteration in original) (quoting United States v. Marcello,
212 F.3d 1005, 1010 (7th Cir. 2000)). “The Supreme Court recently reiterated that
this element is met ‘only where the circumstances that caused a litigant’s delay are
both extraordinary and beyond [his] control.’” Carpenter v. Douma, 840 F.3d 867,
872 (7th Cir. 2016) (quoting Menominee Indian Tribe of Wisconsin v. United States,
136 S. Ct. 750, 756 (2016)).

       Barlow explains that in January 2019, he was transferred from Menard
Correctional Center to Hill Correctional Center. [26] at 4. In April 2019, he was
transferred to a different cellhouse within Hill Correctional Center and met an
inmate law clerk named Willie Scales. [26] at 4–5. Scales told Barlow that Scales
could prepare a federal habeas petition for Barlow. [26] at 5. However, “lack
of representation is not on its own sufficient to warrant equitable tolling, nor is
a petitioner’s lack of legal training.” Socha, 763 F.3d at 685; see also Taylor
v. Michael, 724 F.3d 806, 811 (7th Cir. 2013) (“Lack of familiarity with the law . . .
is not a circumstance that justifies equitable tolling.”); Tucker v. Kingston, 538 F.3d
732, 735 (7th Cir. 2008) (“[S]tanding alone, the lack of legal expertise is not a basis
for invoking equitable tolling.”). The record does not indicate extraordinary
circumstances that prevented timely filing. 4

       As to reasonable diligence, the record does not support such a finding.
The Seventh Circuit has instructed that “mere conclusory allegations of diligence
are insufficient and reasonable effort throughout the limitations period is required.”
Mayberry v. Dittmann, 904 F.3d 525, 531 (7th Cir. 2018). Beyond the statement
that the late filing was not due to negligence, the record does not provide facts that

4Barlow argues that he could not file a PLA on direct appeal because appellate counsel
withdrew, and that he could not file a PLA on post-conviction review because a law clerk at
Menard Correctional Center asked for money to handle the petition and he was unable to
pay the law clerk. [26] at 4. But Barlow filed a pro se PLA on direct appeal, [23-2], and
appellate counsel (the State Appellate Defender) filed a post-conviction PLA, [23-5].




                                             4
       Case: 1:19-cv-04011 Document #: 35 Filed: 09/29/20 Page 5 of 5 PageID #:481




could support a finding of reasonable diligence throughout the limitations period or
a finding of equitable tolling.

III.     Certificate of Appealability

       “A certificate of appealability may issue . . . only if the applicant has made
a substantial showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2).
Where, as here, a dismissal is on procedural grounds, a certificate of appealability
“should issue when the prisoner shows, at least, that jurists of reason would find it
debatable whether the petition states a valid claim of the denial of a constitutional
right and that reasonable jurists would find it debatable whether the district court
was correct in its procedural ruling.” U.S. ex rel. Topps v. Chandler, 12-cv-03028,
2013 WL 1283812, at *9 (N.D. Ill. Mar. 26, 2013) (quoting Slack v. McDaniel,
529 U.S. 473, 485 (2000)). “Where a plain procedural bar is present and the district
court is correct to invoke it to dispose of the case, a reasonable jurist could not
conclude either that the district court erred in dismissing the petition or that
the petitioner should be allowed to proceed further.” Id. (quoting Slack, 529 U.S.
at 484). The petition is clearly time-barred. Thus, the court declines to issue
a certificate of appealability.

IV.      Notice of Appeal Rights

       This is a final decision ending the case in this court. If petitioner wishes
to appeal, he must file a notice of appeal in this court within thirty days of the entry
of judgment. See Fed. R. App. P. 4(a)(1). He need not bring a motion to reconsider
this court’s ruling to preserve his appellate rights. However, if he wishes the court
to reconsider its judgment, he may file a motion under Federal Rule of Civil
Procedure 59(e) or 60(b). A Rule 59(e) motion must be filed within 28 days of
the entry of judgment. See Fed. R. Civ. P. 59(e). A timely Rule 59(e) motion
suspends the deadline for filing an appeal until the Rule 59(e) motion is ruled upon.
See Fed. R. App. P. 4(a)(4)(A)(iv). A Rule 60(b) motion must be filed within
a reasonable time and, if seeking relief under Rule 60(b)(1), (2), or (3), must be filed
no more than one year after entry of the judgment or order. See Fed. R. Civ. P.
60(c)(1). A Rule 60(b) motion suspends the deadline for filing an appeal until
the Rule 60(b) motion is ruled upon only if the motion is filed within 28 days of
the entry of judgment. See Fed. R. App. P. 4(a)(4)(A)(vi). The time to file a motion
pursuant to Rule 59(e) or Rule 60(b) cannot be extended. See Fed. R. Civ. P. 6(b)(2).

                                      Conclusion

       For the reasons given above, the motion to dismiss [19] is granted, the
petition [2] is dismissed, and the court declines to issue a certificate of appealability.

Date: September 29, 2020                        /s/ Martha M. Pacold



                                            5
